*900707). Proof of sentence by the South Carolina court under the robbery count not only would show the existence of a conviction but, impliedly, that the judge presiding, on the basis of the law in South Carolina, had made a judicial determination that the “ guilty ” verdict applied to the robbery count. A conviction and sentence under the robbery count would be regarded as a felony conviction in this State irrespective of the added larceny count in the indictment (People v. Love, 305 N. Y. 722; People ex rel. Gold v. Jackson, 5 N Y 2d 243; People ex rel. Knapp v. Jackson, supra). Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.